--------------------------------------------------------------------------------

THESE WARRANTS ARE NOT TRANSFERABLE.

THESE WARRANTS AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE WARRANTS HAVE
NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “U.S.
SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. THESE WARRANTS MAY NOT BE
EXERCISED BY OR ON BEHALF OF A U.S. PERSON OR PERSON IN THE UNITED STATES UNLESS
THE SECURITIES ISSUABLE UPON EXERCISE OF THESE WARRANTS HAVE BEEN REGISTERED
UNDER THE U.S. SECURITIES ACT AND THE APPLICABLE SECURITIES LEGISLATION OF ANY
SUCH STATE OR AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS IS AVAILABLE.
“UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE U.S.
SECURITIES ACT.

BROKER WARRANTS TO PURCHASE COMMON SHARES

OF

ARGENTEX MINING CORPORATION.
(incorporated under the laws of the State of Delaware)

Number • Number of Broker Warrants represented by this certificate: •

          THIS CERTIFIES THAT, for value received, • (the “Holder”), being the
registered holder of these broker warrants (the “Broker Warrants”) is entitled,
at any time prior to 5:00 p.m. (Vancouver time) on the Expiry Day (as defined
below) to subscribe for and purchase the number of common shares (the “Broker
Shares”) of Argentex Mining Corporation (the “Company”) set forth above on the
basis of one Broker Share at a price of C$0.72 (the “Exercise Price”) for each
Broker Warrant exercised, subject to adjustment as set out herein and only in
accordance with the provisions hereof, by surrendering to the Company at its
principal office, 602 – 1112 West Pender Street, Vancouver, British Columbia V6E
2S1, Canada, this Broker Warrant certificate (the “Broker Warrant Certificate”),
with a completed and executed subscription form attached hereto, and payment in
full for the Broker Shares being purchased.

          The Company shall treat the Holder as the absolute owner of this
Broker Warrant Certificate for all purposes and the Company shall not be
affected by any notice or knowledge to the contrary. The Holder shall be
entitled to the rights evidenced by this Broker Warrant Certificate free from
all equities and rights of set-off or counterclaim between the Company and the
original or any intermediate holder and all persons may act accordingly and the
receipt by the Holder of the Broker Shares issuable upon exercise hereof shall
be a good discharge to the Company and the Company shall not be bound to inquire
into the title of any such Holder.

1.

Definitions: In this Broker Warrant Certificate, unless there is something in
the subject matter or context inconsistent therewith, the following expressions
shall have the following meanings namely:

      (a)

“Adjustment Period” means the period commencing on the date hereof and ending at
the Expiry Time;


--------------------------------------------------------------------------------

- 2 -

  (b)

“Broker Share” means the Common Share issuable upon the exercise of the Broker
Warrant.

          (c)

“Broker Warrant” means a broker warrant exercisable to purchase one Broker Share
at the Exercise Price until the Expiry Time;

          (d)

“Business Day” means any day other than a Saturday, Sunday, legal holiday or a
day on which banking institutions are closed in Toronto, Ontario or Vancouver,
British Columbia;

          (e)

“Common Shares” means the common shares of the Company as such shares are
constituted on the date hereof, as the same may be reorganized, reclassified or
otherwise changed pursuant to any of the events set out in Section 11 hereof;

          (f)

“Company” means Argentex Mining Corporation, a company incorporated under the
laws of the State of Delaware and its successors and assigns;

          (g)

“Current Market Price” of a Common Share at any date means the price per share
equal to the weighted average price at which the Common Shares have traded on
the TSXV for the 20 Trading Days prior to the relevant date or, if the Common
Shares are not listed on the TSXV, on any other stock exchange on which such
shares are then listed as may be selected by the directors of the Company or, if
the Common Shares are not listed on any stock exchange, then on the
over-the-counter market with the weighted average price per Common Share being
determined by dividing the aggregate sale price of all Common Shares sold on the
said exchange or market, as the case may be, during the said 20 Trading Days by
the aggregate number of Common Shares so sold or, if the Common Shares are not
listed or quoted on any stock exchange or over-the-counter market, such price as
may be determined by the directors of the Company;

          (h)

“Dividends Paid in the Ordinary Course” means dividends paid in any financial
year of the Company, whether in (i) cash; (ii) shares of the Company; (iii)
warrants or similar rights to purchase any shares of the Company or property or
other assets of the Company provided that the value of such dividends does not
in such financial year exceed the greater of:

          (i)

150% of the aggregate amount of dividends paid by the Company on the Common
Shares in the 12-month period ending immediately prior to the first day of such
financial year; and

          (ii)

100% of the consolidated net earnings from continuing operations of the Company,
before any extraordinary items, for the 12-month period ending immediately prior
to the first day of such financial year (such consolidated net earnings from
continuing operations to be computed in accordance with generally accepted
accounting principles in Canada);

          (i)

“Exercise Price” means C$0.72 per Broker Share, subject to adjustment in
accordance with Section 11 hereof;

          (j)

“Expiry Day” means November •, 2010;

          (k)

“Expiry Time” means 5:00 p.m. (Vancouver time), on the Expiry Day;


--------------------------------------------------------------------------------

- 3 -

  (l)

“Holder” shall have the meaning ascribed thereto on the face page hereof;

        (m)

“person” means an individual, corporation, partnership, unincorporated
syndicate, unincorporated organization, trust, trustee, executor, administrator,
or other legal representative, or any group or combination thereof or any other
entity whatsoever;

        (n)

“SEC” means the United States Securities and Exchange Commission;

        (o)

“Trading Day” with respect to a stock exchange, market or over-the-counter
market means a day on which such stock exchange or over-the-counter market is
open for business;

        (p)

“TSXV” means the TSX Venture Exchange;

        (q)

“United States” means the United States of America, its territories and
possessions, any State of the United States and the District of Columbia;

        (r)

“U.S. Person” means U.S. person as that term is defined in Regulation S under
the U.S. Securities Act; and

        (s)

“U.S. Securities Act” means the United States Securities Act of 1933, as
amended.


2.

Expiry Time: At the Expiry Time, all rights under the Broker Warrants evidenced
hereby, in respect of which the right of subscription and purchase herein
provided for shall not theretofore have been exercised, shall expire and be of
no further force and effect.

      3.

Exercise Procedure:

      (a)

The Holder may exercise the right to subscribe and purchase the number of Broker
Shares herein provided, by delivering to the Company prior to the Expiry Time at
its principal office this Broker Warrant Certificate, with the subscription form
attached hereto duly completed and executed by the Holder or its legal
representative or attorney, duly appointed by an instrument in writing in form
and manner satisfactory to the Company, together with a certified cheque or bank
draft payable to or to the order of the Company in an amount equal to the
aggregate Exercise Price in respect of the Broker Warrants so exercised. Any
Broker Warrant Certificate so surrendered shall be deemed to be surrendered only
upon delivery thereof to the Company at its principal office set forth herein
(or to such other address as the Company may notify the Holder).

      (b)

Upon such delivery as aforesaid, the Company shall cause to be issued to the
Holder hereof the Broker Shares subscribed for not exceeding those which such
Holder is entitled to purchase pursuant to this Broker Warrant Certificate and
the Holder hereof shall become a shareholder of the Company in respect of the
Broker Shares subscribed for with effect from the date of such delivery and
shall be entitled to delivery of a certificate evidencing the Broker Shares and
the Company shall cause such certificates to be mailed to the Holder hereof at
the address or addresses specified in such subscription as soon as practicable,
and in any event within five (5) Business Days of such delivery.


--------------------------------------------------------------------------------

- 4 -

  (c)

The certificate or certificates representing Broker Shares issued before March
•, 2010 upon exercise of the Broker Warrants represented hereby shall be
impressed with a legend substantially in the following form:

CANADIAN LEGEND:

> > > > “UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS
> > > > SECURITY MUST NOT TRADE THE SECURITY BEFORE MARCH •, 2010.”

TSXV LEGEND:

> > > > “WITHOUT PRIOR WRITTEN APPROVAL OF THE TSX VENTURE EXCHANGE AND
> > > > COMPLIANCE WITH ALL APPLICABLE SECURITIES LEGISLATION, THE SECURITIES
> > > > REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD, TRANSFERRED,
> > > > HYPOTHECATED OR OTHERWISE TRADED ON OR THROUGH THE FACILITIES OF THE TSX
> > > > VENTURE EXCHANGE OR OTHERWISE IN CANADA OR TO OR FOR THE BENEFIT OF A
> > > > CANADIAN RESIDENT UNTIL MARCH z, 2010.”

  (d)

The certificate or certificates representing Broker Shares issued upon exercise
of the Broker Warrants represented hereby shall be impressed with a legend
substantially in the following form:

U.S. LEGEND:

> > > > “THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE UNITED STATES
> > > > SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY
> > > > STATE AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM, OR IN A
> > > > TRANSACTION NOT SUBJECT TO, REGISTRATION UNDER THE SECURITIES ACT OF
> > > > 1933, AS AMENDED (THE “U.S. SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT
> > > > BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
> > > > STATEMENT UNDER THE U.S. SECURITIES ACT OR PURSUANT TO AN AVAILABLE
> > > > EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
> > > > REQUIREMENTS OF THE U.S. SECURITIES ACT AND IN ACCORDANCE WITH
> > > > APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
> > > > INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH
> > > > THE U.S. SECURITIES ACT.”

  (e)

(A) These Broker Warrants may not be exercised in the United States or by, or on
behalf of, a U.S. Person and (B) no Broker Shares issued upon exercise of these
Broker Warrants may be delivered to any address in the United States unless an
exemption is available from the registration requirements of the U.S. Securities
Act and applicable state securities laws and (i) the Holder has delivered to the
Company a completed and duly executed copy of the U.S. Accredited Investor
Status Certificate attached to the subscription form as Schedule “A” or (ii) if
the Holder cannot satisfy clause (i) hereof, the Holder has contacted the
Company, and if requested by the Company, the Holder has delivered to the
Company, in a form acceptable to the Company and its counsel acting reasonably,
an opinion of counsel to the effect that an exemption from the registration
requirements of the U.S. Securities Act for the exercise of the Broker Warrants
and the issuance of the Broker Shares is available. For clarity, it will be
reasonable, if deemed necessary by the Company, for the Company to obtain an


--------------------------------------------------------------------------------

- 5 -

independent legal opinion from its own counsel, at its own expense, to this
effect.

4.

Partial Exercise: The Holder may subscribe for and purchase a number of Broker
Shares less than the maximum number the Holder is entitled to purchase pursuant
to the full exercise of this Broker Warrant Certificate. In the event of any
such subscription prior to the Expiry Time, the Holder shall be entitled to
receive, without charge, a new Broker Warrant Certificate (with or without
legends as may be appropriate) in respect of the balance of the Broker Shares
which the Holder was entitled to subscribe for pursuant to this Broker Warrant
Certificate and which were then not purchased.

      5.

No Fractional Shares: Notwithstanding any adjustments provided for in Section 11
hereof or otherwise, the Company shall not be required upon the exercise of any
Broker Warrants to issue fractional Broker Shares in satisfaction of its
obligations hereunder and, in any such case, the number of Broker Shares
issuable upon the exercise of any Broker Warrants shall be rounded down to the
nearest whole number, without any payment or consideration therefor.

      6.

Exchange of Broker Warrant Certificates: This Broker Warrant Certificate may be
exchanged for Broker Warrant Certificates representing in the aggregate the same
number of Broker Warrants and entitling the Holder thereof to subscribe for and
purchase an equal aggregate number of Broker Shares at the same Exercise Price
and on the same terms as this Broker Warrant Certificate (with or without
legends as may be appropriate).

      7.

Transfer of Broker Warrants: These Broker Warrants are not transferable.

      8.

Not a Shareholder: Nothing in this Broker Warrant Certificate or in the holding
of a Broker Warrant evidenced hereby shall be construed as conferring upon the
Holder any right or interest whatsoever as a shareholder of the Company.

      9.

No Obligation to Purchase: Nothing herein contained or done pursuant hereto
shall obligate the Holder to subscribe for or the Company to issue any shares
except those shares in respect of which the Holder shall have exercised its
right to purchase hereunder in the manner provided herein.

      10.

Covenants:

      (a)

The Company covenants and agrees that so long as any Broker Warrants evidenced
hereby remain outstanding, it shall reserve and there shall remain unissued out
of its authorized capital a sufficient number of Broker Shares to satisfy the
right of purchase herein provided for, it will cause the Broker Shares
subscribed for and purchased in the manner herein provided to be issued and
delivered as directed and such Broker Shares shall be issued as fully paid and
non-assessable Common Shares and the holders thereof shall not be liable to the
Company or to its creditors in respect thereof.

      (b)

The Company covenants and agrees that until the Expiry Time, while the Broker
Warrants (or remaining portion thereof) shall be outstanding, the Company shall
use its commercially reasonable efforts to preserve and maintain its corporate
existence, to remain listed on the TSXV, remain a reporting issuer not in
default of the requirements of the applicable securities laws in the Canadian
jurisdictions in which the Company is currently a reporting issuer and to ensure
that the Company shall make all requisite filings necessary to remain a
reporting issuer not in default of the requirements of the


--------------------------------------------------------------------------------

- 6 -

 

applicable securities laws in the Canadian jurisdictions in which the Company is
currently a reporting issuer.

        (c)

The Company shall use its commercially reasonable efforts to ensure the Broker
Shares are listed and posted for trading on the TSXV or such other stock
exchange or over-the- counter market as the Common Shares may be listed or
quoted (as the case may be) at the time of exercise of the Broker Warrants.

        (d)

If the issuance of the Broker Shares upon the exercise of the Broker Warrants
requires any filing or registration with (other than the filing of a prospectus
or similar disclosure document) or approval of any securities regulatory
authority or other governmental authority or compliance with any other
requirement under any law before such Broker Shares may be validly issued (other
than the filing of a prospectus or similar disclosure document), the Company
agrees to use its commercially reasonable efforts to secure such filing,
registration, approval or compliance, as the case may be.

        (e)

The Company will do, execute, acknowledge and deliver or cause to be done,
executed, acknowledged and delivered, all other acts, deeds and assurances in
law as may be reasonably required for the better accomplishing and effecting of
the intentions and provisions of this Broker Warrant Certificate.


11.

Adjustments:

        (a)

Adjustment: The rights of the holder of this Broker Warrant Certificate,
including the number of Broker Shares issuable upon the exercise of such Broker
Warrants, will be adjusted from time to time in the events and in the manner
provided in, and in accordance with the provisions of, this Section. The purpose
and intent of the adjustments provided for in this Section is to ensure that the
rights and obligations of the Holder are neither diminished or enhanced as a
result of any of the events set forth in paragraphs (b), (c) or (d) of this
Section. Accordingly, the provisions of this Section shall be interpreted and
applied in accordance with such purpose and intent.

        (b)

The Exercise Price in effect at any date will be subject to adjustment from time
to time as follows:

        (i)

Share Reorganization: If and whenever at any time during the Adjustment Period,
the Company shall (A) subdivide, redivide or change the outstanding Common
Shares into a greater number of Common Shares, (B) consolidate, combine or
reduce the outstanding Common Shares into a lesser number of Common Shares, or
(C) fix a record date for the issue of Common Shares or securities convertible
into or exchangeable for Common Shares to all of the holders of Common Shares by
way of a stock dividend or other distribution other than a Dividend Paid in the
Ordinary Course, then, in each such event, the Exercise Price shall, on the
record date for such event or, if no record date is fixed, the effective date of
such event, be adjusted so that it will equal the rate determined by multiplying
the Exercise Price in effect immediately prior to such date by a fraction, of
which the numerator shall be the total number of Common Shares outstanding on
such date before giving effect to such event, and of which the denominator shall
be the total number of Common Shares outstanding on such date after giving
effect to such event. Such adjustment shall be made successively whenever any
such event shall occur. Any such


--------------------------------------------------------------------------------

- 7 -

 

issue of Common Shares by way of a stock dividend shall be deemed to have been
made on the record date for such stock dividend for the purpose of calculating
the number of outstanding Common Shares under paragraphs 11(b)(i) and (ii)
hereof.

        (ii)

Rights Offering: If and whenever at any time during the Adjustment Period, the
Company shall fix a record date for the issue of rights, options or warrants to
all or substantially all of the holders of Common Shares entitling the holders
thereof, within a period expiring not more than 45 days after the record date
for such issue, to subscribe for or purchase Common Shares (or securities
convertible into or exchangeable for Common Shares) at a price per share (or
having a conversion or exchange price per share) less than 95% of the Current
Market Price on such record date, then the Exercise Price shall be adjusted
immediately after such record date so that it will equal the rate determined by
multiplying the Exercise Price in effect on such record date by a fraction, of
which the numerator shall be the total number of Common Shares outstanding on
such record date plus the number of Common Shares equal to the number arrived at
by dividing the aggregate price of the total number of additional Common Shares
so offered for subscription or purchase (or the aggregate conversion or exchange
price of the convertible or exchangeable securities so offered) by such Current
Market Price, and of which the denominator shall be the total number of Common
Shares outstanding on such record date plus the total number of additional
Common Shares so offered for subscription or purchase (or into or for which the
convertible or exchangeable securities so offered are convertible or
exchangeable). Any Common Shares owned by or held for the account of the Company
or any subsidiary of the Company shall be deemed not to be outstanding for the
purpose of any such computation. Such adjustment shall be made successively
whenever such a record date is fixed, provided that if two or more such record
dates referred to in this paragraph 11(b)(ii) are fixed within a period of 25
Trading Days, such adjustment will be made successively as if each of such
record dates occurred on the earliest of such record dates. To the extent that
any such rights, options or warrants are not exercised prior to the expiration
thereof, the Exercise Price shall then be readjusted to the Exercise Price which
would then be in effect based upon the number of Common Shares (or securities
convertible into or exchangeable for Common Shares) actually issued upon the
exercise of such rights, options or warrants, as the case may be.

        (iii)

Distribution: If and whenever at any time during the Adjustment Period, the
Company shall fix a record date for the making of a distribution to all or
substantially all of the holders of Common Shares of (A) shares of any class
other than Common Shares whether of the Company or any other corporation, (B)
rights, options or warrants to acquire Common Shares or securities exchangeable
for or convertible into Common Shares or property or other assets of the Company
(other than rights, options or warrants exercisable by the holders thereof
within a period expiring not more than 45 days after the record date for such
issue or distribution to acquire Common Shares or securities exchangeable for or
convertible into Common Shares at a price per share, or at an exchange or
conversion price per share in the case of securities exchangeable for or
convertible into Common Shares, of at least 95% of the Current Market Price of
the Common Shares on such record date), (C) evidences of


--------------------------------------------------------------------------------

- 8 -

indebtedness, or (D) cash, securities or other property or assets then, in each
such case and if such distribution does not constitute a Dividend Paid in the
Ordinary Course, or fall under clauses (i) or (ii) above, the Exercise Price
will be adjusted immediately after such record date so that it will equal the
rate determined by multiplying the Exercise Price in effect on such record date
by a fraction, of which the numerator shall be the total number of Common Shares
outstanding on such record date multiplied by the Current Market Price on the
earlier of such record date and the date on which the Company announces its
intention to make such distribution, less the aggregate fair market value (as
determined by the directors, acting reasonably, at the time such distribution is
authorized) of such shares or rights, options or warrants or evidences of
indebtedness or cash, securities or other property or assets so distributed, and
of which the denominator shall be the total number of Common Shares outstanding
on such record date multiplied by such Current Market Price. Any Common Shares
owned by or held for the account of the Company or any subsidiary of the Company
shall be deemed not to be outstanding for the purpose of any such computation.
Such adjustment shall be made successively whenever such a record date is fixed,
provided that if two or more such record dates referred to in this paragraph
11(b)(iii) are fixed within a period of 25 Trading Days, such adjustment will be
made successively as if each of such record dates occurred on the earliest of
such record dates. To the extent that any such rights, options or warrants so
distributed are not exercised prior to the expiration thereof, the Exercise
Price shall then be readjusted to the Exercise Price which would then be in
effect based upon such rights, options or warrants or evidences of indebtedness
or cash, securities or other property or assets actually distributed or based
upon the number or amount of securities or the property or assets actually
issued or distributed upon the exercise of such rights, options or warrants, as
the case may be.

  (c)

Reclassifications: If and whenever at any time during the Adjustment Period,
there is (A) any reclassification of or amendment to the outstanding Common
Shares, any change of the Common Shares into other shares or any other
reorganization of the Company (other than as described in subsection 11(b)
hereof), (B) any consolidation, amalgamation, arrangement, merger or other form
of business combination of the Company with or into any other corporation
resulting in any reclassification of the outstanding Common Shares, any change
of the Common Shares into other shares or any other reorganization of the
Company, or (C) any sale, lease, exchange or transfer of the undertaking or
assets of the Company as an entirety or substantially as an entirety to another
corporation or entity, then, in each such event, the Holder of these Broker
Warrants which are thereafter exercised shall be entitled to receive, and shall
accept, in lieu of the number of Common Shares to which such Holder was
theretofore entitled upon such exercise, the kind and number or amount of shares
or other securities or property which such Holder would have been entitled to
receive as a result of such event if, on the effective date thereof, such Holder
had been the registered holder of the number of Common Shares to which such
Holder was theretofore entitled upon such exercise. If necessary as a result of
any such event, appropriate adjustments will be made in the application of the
provisions set forth in this subsection with respect to the rights and interests
thereafter of the Holder of this Broker Warrant Certificate to the end that the
provisions set forth in this subsection will thereafter correspondingly be made
applicable, as nearly as may reasonably be, in relation to any shares or other
securities or property thereafter deliverable upon the exercise of this Broker
Warrant. Any such


--------------------------------------------------------------------------------

- 9 -

 

adjustments will be made by and set forth in an instrument supplemental hereto
approved by the directors, acting reasonably, and shall for all purposes be
conclusively deemed to be an appropriate adjustment.

        (d)

If at any time during the Adjustment Period any adjustment or readjustment in
the Exercise Price shall occur pursuant to the provisions of subsection 11(b) or
11(c) of this Broker Warrant Certificate, then the number of Broker Shares
purchasable upon the subsequent exercise of the Broker Warrants shall be
simultaneously adjusted or readjusted, as the case may be, by multiplying the
number of Broker Shares purchasable upon the exercise of the Broker Warrants
immediately prior to such adjustment or readjustment by a fraction which shall
be the reciprocal of the fraction used in the adjustment or readjustment of the
Exercise Price.


12.

Rules Regarding Calculation of Adjustment of Exercise Price:

      (a)

The adjustments provided for in Section 11 are cumulative and will, in the case
of adjustments to the Exercise Price, be computed to the nearest whole Broker
Share and will be made successively whenever an event referred to therein
occurs, subject to the following subsections of this Section 12.

      (b)

No adjustment in the Exercise Price is required to be made unless such
adjustment would result in a change of at least 1% in the prevailing Exercise
Price and no adjustment in the Exercise Price is required unless such adjustment
would result in a change of at least one one-hundredth of a Broker Share;
provided, however, that any adjustments which, except for the provisions of this
subsection, would otherwise have been required to be made, will be carried
forward and taken into account in any subsequent adjustments.

      (c)

No adjustment in the Exercise Price will be made in respect of any event
described in Section 11, other than the events referred to in clauses 11(1)(c),
if the Holder is entitled to participate in such event on the same terms,
mutatis mutandis, as if the Holder had exercised these Broker Warrants prior to
or on the effective date or record date of such event.

      (d)

No adjustment in the Exercise Price will be made under Section 11 in respect of
the issue from time to time of Common Shares issuable from time to time as
Dividends Paid in the Ordinary Course to holders of Common Shares who exercise
an option or election to receive substantially equivalent dividends in Common
Shares in lieu of receiving a cash dividend.

      (e)

If at any time a question or dispute arises with respect to adjustments provided
for in Section 11, such question or dispute will be conclusively determined by
the auditor of the Company or, if they are unable or unwilling to act, by such
other firm of independent chartered accountants as may be selected by action of
the directors of the Company and any such determination, subject to regulatory
approval and absent manifest error, will be binding upon the Company and the
Holder. The Company will provide such auditor or chartered accountant with
access to all necessary records of the Company.

      (f)

If the Company sets a record date to take any action described in Section 11
and, thereafter and before the taking of any such action, decides not to
implement it or take


--------------------------------------------------------------------------------

- 10 -

 

such action, then no adjustment in the Exercise Price will be required by reason
of the setting of such record date.

        (g)

If a resolution of the directors of the Company does not fix a record date for
any event which would require any adjustment to these Broker Warrants or the
applicable corporate statute does not fix a record date for such an event, the
Company will be deemed to have fixed as the record date therefor the date on
which the event is effected.

        (h)

As a condition precedent to the taking of any action which would require any
adjustment to the Broker Shares issuable under these Broker Warrants, including
the Exercise Price, the Company shall take any corporate action which may be
necessary in order that the Company or any successor to the Company or successor
to the undertaking or assets of the Company have unissued and reserved in its
authorized capital and may validly and legally issue as fully paid and
non-assessable all the shares or other securities which the Holder is entitled
to receive on the full exercise thereof in accordance with the provisions
hereof.

        (i)

If the Company has publicly announced any event or has fixed a record date or
effective date which requires an adjustment or readjustment as provided in
Section 11, and the Company is obligated to or elects to provide notice of such
event and the particular to the holders of Common Shares, the Company shall
likewise give notice to the Holder, which notice shall specify the particulars
of such event requiring such adjustment or readjustment and the results thereof,
including the resulting Exercise Price, the record date and the effective date
for such event, and such notice shall be provided and delivered on the same
terms and in the same manner as would be required to be given to the holders of
Common Shares.

        (j)

In any case that an adjustment pursuant to Section 11 shall become effective
immediately after a record date for or an effective date of an event referred to
herein, the Company may defer, until the occurrence and consummation of such
event, issuing to the Holder of these Broker Warrants, if exercised after such
record date or effective date and before the occurrence and consummation of such
event, the additional Broker Shares or other securities or property issuable
upon such exercise by reason of the adjustment required by such event, provided,
however, that the Company will deliver to the Holder an appropriate instrument
evidencing the Holder’s right to receive such additional Broker Shares or other
securities or property upon the occurrence and consummation of such event and
the right to receive any dividend or other distribution in respect of such
additional Broker Shares or other securities or property declared in favour of
the holders of record of Common Shares or of such other securities or property
on or after the Exercise Date or such later date as the Holder would, but for
the provisions of this subsection, have become the holder of record of such
additional Broker Shares or of such other securities or property.


13.

Consolidation and Amalgamation:

      (a)

The Company shall not enter into any transaction whereby all or substantially
all of its undertaking, property and assets would become the property of any
other corporation (herein called a “successor corporation”) whether by way of
reorganization, reconstruction, consolidation, amalgamation, merger, transfer,
sale, disposition or otherwise, unless prior to or contemporaneously with the
consummation of such transaction the Company and the successor corporation shall
have executed such


--------------------------------------------------------------------------------

- 11 -

instruments and done such things as the Company, acting reasonably, considers
necessary or advisable to establish that upon the consummation of such
transaction:

  (i)

the successor corporation will have assumed all the covenants and obligations of
the Company under this Broker Warrant Certificate, and

        (ii)

the Broker Warrants and the terms set forth in this Broker Warrant Certificate
will be a valid and binding obligation of the successor corporation entitling
the Holder, as against the successor corporation, to all the rights of the
Holder under this Broker Warrant Certificate.


  (b)

Whenever the conditions of subsection 13(a) shall have been duly observed and
performed the successor corporation shall possess, and from time to time may
exercise, each and every right and power of the Company under this Broker
Warrant Certificate in the name of the Company or otherwise and any act or
proceeding by any provision hereof required to be done or performed by any
director or officer of the Company may be done and performed with like force and
effect by the like directors or officers of the successor corporation.


14.

Limitation on Exercise of Broker Warrants: Notwithstanding anything contained
herein to the contrary, the rights represented by these Broker Warrants shall
not be exercisable by the Holder, in whole or in part, and the Company shall not
give effect to any such exercise, if, after giving effect to such exercise, the
Holder, together with any person or company acting jointly or in concert with
the Holder (the “Joint Actors”) would in the aggregate beneficially own, or
exercise control or direction over, that number of voting securities of the
Company which is twenty percent (20%) or greater of the total issued and
outstanding voting securities of the Company, immediately after giving effect to
such exercise. For greater certainty, the rights represented by these Broker
Warrants shall not be exercisable by the Holder, in whole or in part, and the
Company shall not give effect to any such exercise, if, after giving effect to
such exercise, the Holder, together with its Joint Actors, would be deemed to
hold a number of voting securities sufficient to materially affect the control
of the Company. In connection with the exercise of these Broker Warrants, the
Holder shall provide the Company with a duly completed and executed subscription
form attached hereto in which the Holder represents, warrants and certifies that
the exercise of these Broker Warrants shall not result in the Holder or its
Joint Actors holding more than 20% of the issued and outstanding voting
securities or holding a number of voting securities sufficient to materially
affect the control of the Company, and the Company shall be entitled to rely
thereon.

    15.

Representation and Warranty: The Company hereby represents and warrants with and
to the Holder that the Company is duly authorized and has all corporate and
lawful power and authority to create and issue these Broker Warrants and the
Broker Shares issuable upon the exercise hereof and perform its obligations
hereunder and that this Broker Warrant Certificate represents a valid, legal and
binding obligation of the Company enforceable in accordance with its terms.

    16.

If Share Transfer Books Closed: The Company shall not be required to deliver
certificates for Broker Shares while the share transfer books of the Company are
properly closed, prior to any meeting of shareholders or for the payment of
dividends or for any other purpose and in the event of the surrender of any
Broker Warrant in accordance with the provisions hereof and the making of any
subscription and payment for the Broker Shares called for thereby during any
such period delivery of certificates for Broker Shares may be postponed for a
period not


--------------------------------------------------------------------------------

- 12 -

exceeding three (3) Business Days after the date of the re-opening of said share
transfer books provided that any such postponement of delivery of certificates
shall be without prejudice to the right of the Holder, if the Holder has
surrendered the same and made payment during such period, to receive such
certificates for the Broker Shares called for after the share transfer books
shall have been re-opened.

      17.

Lost Certificate: If the Broker Warrant Certificate evidencing the Broker
Warrants issued hereby becomes stolen, lost, mutilated or destroyed the Company
shall issue and countersign a new Broker Warrant Certificate of like
denomination, tenor and date as the Broker Warrant Certificate so stolen, lost
mutilated or destroyed provided that the Holder shall bear the reasonable cost
of the issue thereof and in case of loss, destruction or theft, shall, as a
condition precedent to the issue thereof, furnish to the Company such evidence
of ownership and of the loss, destruction or theft of the Broker Warrant
Certificate as shall be satisfactory to the Company, in its sole discretion
acting reasonably, and the Holder may also be required to furnish an indemnity
in form satisfactory to the Company, in its sole discretion acting reasonably,
and shall pay the reasonable charges of the Company in connection therewith.

      18.

Governing Law: This Broker Warrant Certificate shall be governed by, and
construed in accordance with, the laws of the Province of British Columbia and
the laws of Canada applicable therein but the reference to such laws shall not,
by conflict of laws, rules or otherwise, require the application of the law of
any jurisdiction other than the Province of British Columbia.

      19.

Severability: If any one or more of the provisions or parts thereof contained in
this Broker Warrant Certificate should be or become invalid, illegal or
unenforceable in any respect in any jurisdiction, the remaining provisions or
parts thereof contained herein shall be and shall be conclusively deemed to be,
as to such jurisdiction, severable therefrom.

      20.

Amendments: Subject to the approval of the TSXV, the provisions of these Broker
Warrants may from time to time be amended, modified or waived, if such
amendment, modification or waiver is in writing and consented to in writing by
the Company and the Holder, provided that, in the event that any amendment,
modification or waiver results in terms that are more favourable to the Holder
hereof, the Company shall offer to make such amendment, modification or waiver
applicable to all Holders under the Broker Warrants issued on the date hereof.

      21.

Modification of Provisions for Certain Purposes: Notwithstanding Section 20
hereof, the Company may from time to time modify the provisions of this Broker
Warrant Certificate to the extent that such modifications do not alter any
material terms of this Broker Warrant Certificate and are not prejudicial to the
rights of the Holder hereof, including for the following purposes:

      (a)

making such provisions not inconsistent herewith as may be necessary or
desirable with respect to matters or questions arising hereunder or for any
other purpose not inconsistent with the terms hereof, including the correction
or rectification of any ambiguities, defective provisions, errors or omissions
herein;

      (b)

making any modification in the form of the Broker Warrants which does not affect
the substance thereof; and

      (c)

to evidence any successions of any corporation and the assumption of any
successor of the covenants of the Company herein and in the Broker Warrants
contained as provided herein.


--------------------------------------------------------------------------------

- 13 -

22.

Headings: The headings of the articles, sections, subsections and clauses of
this Broker Warrant Certificate have been inserted for convenience and reference
only and do not define, limit, alter or enlarge the meaning of any provision of
this Broker Warrant Certificate.

    23.

Numbering of Articles, etc.: Unless otherwise stated, a reference herein to a
numbered or lettered article, section, subsection, clause, subclause or schedule
refers to the article, section, subsection, clause, subclause or schedule
bearing that number or letter in this Broker Warrant Certificate.

    24.

Gender: Whenever used in this Broker Warrant Certificate, words importing the
singular number only shall include the plural, and vice versa, and words
importing the masculine gender shall include the feminine gender.

    25.

Day not a Business Day: In the event that any day on or before which any action
is required to be taken hereunder is not a Business Day, then such action shall
be required to be taken on or before the requisite time on the next succeeding
day that is a Business Day.

    26.

Binding Effect: This Broker Warrant Certificate and all of its provisions shall
enure to the benefit of the Holder, its successors, assigns and legal personal
representatives and shall be binding upon the Company and its successors.

    27.

Notice: Unless herein otherwise expressly provided, a notice to be given
hereunder will be deemed to be validly given if the notice is sent by facsimile
or prepaid same day courier addressed as follows:


  (a)

If to the Holder at the address as set forth on the face page of this Broker
Warrant Certificate; and

        (b)

If to the Company at:

Argentex Mining Corporation
602 – 1112 West Pender Street
Vancouver, British Columbia V6E 2S1
Canada

Attention:           Kenneth Hicks, President
Facsimile No.:     (604) 568-1540

with a copy to:

Clark Wilson LLP
800 – 885 West Georgia Street
Vancouver, British Columbia V6C 3H1
Canada

Attention:           Ethan Minsky
Facsimile No.:     (604) 687-6314

28.

Time of Essence: Time shall be of the essence hereof.


--------------------------------------------------------------------------------

- 14 -

          IN WITNESS WHEREOF the Company has caused this Broker Warrant
Certificate to be signed by its duly authorized officer as of this ______ day of
November, 2009.

ARGENTEX MINING CORPORATION

Per:

         _________________________________________
         Authorized Signing Officer

--------------------------------------------------------------------------------

SUBSCRIPTION FORM

TO: Argentex Mining Corporation   602 – 1112 .West Pender Street   Vancouver,
British Columbia V6E 2S1   Canada

The undersigned holder of the within Broker Warrant Certificate hereby
irrevocably subscribes for _________________ Broker Shares of Argentex Mining
Corporation (the “Company”) pursuant to the within Broker Warrant Certificate
and tenders herewith a certified cheque or bank draft for C$
_________________(C$0.72 per Broker Share) in full payment therefor.

The undersigned holder hereby represents, warrants and certifies as follows:
(Please check the ONE box applicable):

[  ] A

The undersigned holder (i) at the time of exercise of the Broker Warrants is not
in the United States; (ii) is not a “U.S. person” as defined in Regulation S
under the United States Securities Act of 1933, as amended (the “U.S. Securities
Act”), (iii) is not exercising the Broker Warrants on behalf of a “U.S. person”;
and (iv) did not execute or deliver this subscription form in the United States.

      [  ] B.

The undersigned holder has delivered to the Company a completed and duly
executed copy of the U.S. Accredited Investor Status Certificate attached hereto
as Schedule “A”.

      [  ] C.

If the holder cannot check box (A) or box (B), the holder must contact the
Company. If requested by the Company, the undersigned holder will deliver to the
Company, in a form acceptable to the Company and its counsel acting reasonably,
an opinion of counsel to the effect that an exemption from the registration
requirements of the U.S. Securities Act for the exercise of the Broker Warrants
and the issuance of the Broker Shares is available. For clarity, it will be
reasonable, if deemed necessary by the Company, for the Company to obtain an
independent legal opinion from its own counsel, at its own expense, to this
effect.

The undersigned holder hereby further represents, warrants and certifies that
the exercise of these Broker Warrants and the issuance of the Broker Shares
hereunder will not result in the holder, together with any person or company
acting jointly or in concert with the holder, in the aggregate (i) beneficially
owing or exercising control or direction over 20% or more of the total issued
and outstanding voting securities of the Company, immediately after giving
effect to such exercise, or (ii) being deemed to hold a sufficient number of
voting securities to materially affect the control of the Company.

The undersigned holder hereby directs that the Broker Shares be issued as
follows:


NAME(S) IN FULL
ADDRESS(ES) NUMBER OF
BROKER SHARES                  


--------------------------------------------------------------------------------

DATED this __________ day of __________________________, 20____ .

  NAME:                 Signature:           Print name of individual     whose
signature appears     above if different than     the name printed above:  

__________ Please check if the certificates representing the Broker Shares are
to be delivered at the Company’s principal office where this Broker Warrant
Certificate is surrendered, failing which the certificates representing the
Broker Shares will be mailed to the address in the registration instructions set
out above.

If any Broker Warrants represented by this Broker Warrant Certificate are not
being exercised, a new Broker Warrant Certificate representing the unexercised
Broker Warrants will be issued and delivered with the certificate representing
the Broker Shares.

Notes:

Certificates will not be registered or delivered to an address in the United
States unless Box B or Box C above is checked.

If Box C is to be checked, holders are encouraged to consult with the Company in
advance to determine that the legal opinion tendered in connection with exercise
will be reasonably satisfactory in form and substance to the Company and its
counsel.

--------------------------------------------------------------------------------

SCHEDULE “A”

U.S. ACCREDITED INVESTOR STATUS CERTIFICATE

If the undersigned is a U.S. Person or a person in the United States or is
exercising the Broker Warrants on behalf of a U.S. Person or a person in the
United States, the undersigned hereby represents, warrants and certifies to the
Company that, at the time of the exercise of the Broker Warrants, the
undersigned or the person for whom it is acting satisfies one or more of the
categories of “Accredited Investors”, as defined by Regulation D promulgated
under the U.S. Securities Act, indicated below: (Please initial in the space
provide those categories, if any, of an “Accredited Investor” which the
undersigned satisfies.)

_______

An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Broker Shares,
with total assets in excess of US$5,000,000.

    _______

A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of purchase exceeds US$1,000,000.

    _______

A natural person who had an individual income in excess of US$200,000 in each of
the two most recent years or joint income with that person’s spouse in excess of
US$300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year.

  _______

A “bank” as defined under Section (3)(a)(2) of the U.S. Securities Act or
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the U.S. Securities Act acting in its individual or fiduciary
capacity; a broker dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934 (United States); an insurance corporation as defined in
Section 2(13) of the U.S. Securities Act; an investment corporation registered
under the Investment Corporation Act of 1940 (United States) or a business
development corporation as defined in Section 2(a)(48) of such Act; a Small
Business Investment Corporation licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958 (United States); a plan with total assets in excess of US$5,000,000
established and maintained by a state, a political subdivision thereof, or an
agency or instrumentality of a state or a political subdivision thereof, for the
benefit of its employees; an employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance corporation or
registered investment adviser, or if the employee benefit plan has total assets
in excess of US$5,000,000, or, if a self-directed plan, whose investment
decisions are made solely by persons that are accredited investors.

    _______

A private business development corporation as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940 (United States).

    _______

A trust with total assets in excess of US$5,000,000, not formed for the specific
purpose of acquiring the Broker Shares, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the U.S.
Securities Act.

    _______

An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories.


--------------------------------------------------------------------------------

Note that the undersigned claiming to satisfy one of the above categories of
Accredited Investor may be required to supply the Company with a balance sheet,
prior years’ federal income tax returns or other appropriate documentation to
verify and substantiate the undersigned’s status as an Accredited Investor. If
the undersigned is an entity which initialled the last category in reliance upon
the Accredited Investor categories above, state the name, address, total
personal income from all sources for the previous calendar year, and the net
worth (exclusive of home, home furnishings and personal automobiles) for each
equity owner of the said entity:
______________________________________________________________________________


The undersigned hereby certifies that the information contained in this U.S.
Accredited Investor Status Certificate is complete and accurate and the
undersigned will notify the Company promptly of any change in any such
information. If this U.S. Accredited Investor Status Certificate is being
completed on behalf of a corporation, partnership, trust or estate, the person
executing on behalf of the undersigned represents that it has the authority to
execute and deliver this U.S. Accredited Investor Status Certificate on behalf
of such entity.

IN WITNESS WHEREOF, the undersigned has executed this U.S. Accredited Investor
Status Certificate as of _______________________, 20____.

 

If a Corporation, Partnership or Other Entity:   If an Individual:            
Print of Type Name of Entity   Signature             Signature of Authorized
Signatory   Print or Type Name             Type of Entity   Social Security/Tax
I.D. No. (if applicable)


--------------------------------------------------------------------------------